DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination (RCE) dated 11/6/2020.
Claims 21 and 36 are amended by this Examiner’s Amendment.
Claims 21-40 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Paul J. Polansky (Applicant’s Representative, Reg. No. 33,992) on 5/7/2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 14: replace “hardware resources allocated” with “hardware resources statically allocated”
(Currently Amended)
line 10: replace “hardware resources allocated” with “hardware resources statically allocated” 
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system flexibility, performance, and reliability by implementing an Input/Output Memory Management Unit (IOMMU) that performs virtual-to-physical address translation operations using hardware resources (e.g., Page Table Walkers (PTWs) and Translation Lookaside Buffers (TLBs)) and returns the virtual-to-physical address to entities that request the virtual-to-physical translations.  In order to ensure that entities that request address translation operations in the system are each allocated hardware resources (e.g., such that entities do not suffer from starvation of hardware resources), the IOMMU statically allocates a percentage of the hardware resources to each of the entities that request address translation operations based on predetermined needs of the entities.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2010/0122062 (“Hummel”) in view of USPGPUB 2008/0250415 (“Illikal”) in view of USPGPUB 2014/0075123 (“Hildesheim”) and further in view of USPGPUB 
The combination of Hummel, Illikal, Hildesheim, and MacLeod neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed feature of “…statically allocates percentages of the plurality of hardware resources from among the plurality of hardware resources to corresponding ones of the plurality of input/output devices based on predetermined memory access needs of the corresponding ones of the plurality of input/output devices…” in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the prior art.
In addition, in the Remarks dated 11/6/2020, Applicant persuasively argues that none of Hummel, Illikal, Hildesheim, and MacLeod, alone or in combination, teaches or suggests the claimed features of the inventions of the instant application (see page 2, paragraph beginning with “[a] data processing system having an IOMMU…”, to page 3, paragraph beginning with “[a]s the Office noted…”, of the Remarks dated 11/6/2020).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135